[Cite as Campagna-McGuffin v. Diva Gymnastics Academy, Inc., 2022-Ohio-3885.]


                                     COURT OF APPEALS
                                    STARK COUNTY, OHIO
                                 FIFTH APPELLATE DISTRICT

                                                          JUDGES:
ANGELA CAMPAGNA-MCGUFFIN,                         :       Hon. W. Scott Gwin, P.J.
ET AL                                             :       Hon. John W. Wise, J.
                                                  :       Hon. Craig R Baldwin, J.
                    Plaintiffs-Appellants         :
                                                  :
-vs-                                              :       Case No. 2022 CA 00057
                                                  :
DIVA GYMNASTICS ACADEMY,                          :
INC., ET AL                                       :       OPINION

                 Defendants-Appellees




CHARACTER OF PROCEEDING:                              Civil appeal from the Stark County Court of
                                                      Common Pleas, Case No. 2020CV00936

JUDGMENT:                                             Affirmed

DATE OF JUDGMENT ENTRY:                               October 31, 2022

APPEARANCES:

For Plaintiffs-Appellants                             For Defendants-Appellees

DAVID C. PERDUK                                       JUSTIN A. DUBLIKAR
3603 Darrow Road                                      KYLE A. CRAMER
Stow, OH 44224                                        Cincinnati Insurance Co.
                                                      50 S. Main Street, Ste. 615
                                                      Akron, OH 44308

LAWRENCE J. SCANLON                                   FRANK G. MAZGAJ
JAMES R. GALLA                                        FRANK G. MAZGAJ, JR.
57 S. Broadway St., 3rd Fl.                           3737 Embassy Parkway, Ste. 100
Akron, OH 44308                                       Akron, OH 44333
Stark County, Case No. 2022 CA 00057                                                      2


Gwin, P.J.

       {¶1}      Appellants appeal the April 5, 2022 judgment entry of the Stark County

Court of Common Pleas granting appellees’ motion for summary judgment.

                                     Facts & Procedural History

       {¶2}      On June 25, 2020, appellants Angela Campagna-McGuffin, as legal

guardian of Macy McGuffin, Dawn Bagnola, as legal guardian of Heaven Ward, and

Shelly Benson, as legal guardian of Jocelynn Benson, filed a complaint against appellee

Diva Gymnastics Academy, Inc., alleging negligence, negligent supervision, bodily injury

with mental anguish, and loss of consortium. Diva is owned and operated by Dr. Lisa

Ford (“Ford”).

       {¶3}      Appellants McGuffin, Bagnola, and Benson filed their first amended

complaint on September 23, 2020, adding appellee Travis Seefried, the head coach at

Diva, as a defendant, and alleging the following claims:            negligence, negligent

supervision, intentional infliction of emotional distress, negligent infliction of emotional

distress, and loss of consortium.

       {¶4}      Appellants, who brought these claims on behalf of their daughters, alleged

that, between 2017 and 2019, their daughters were injured as a result of excessive

conditioning they were made to do by Seefried and Diva. Specifically, appellants allege

they had to do excessive frog jumps, excessive butt scoots, excessive v-ups, and hang

on the bars for long periods of time. They allege this extra conditioning amounted to a

form of punishment, which breached appellees’ duty to teach, train, and instruct according

to United States of America Gymnastics (“USAG”) rules, and the duty of ordinary care for
Stark County, Case No. 2022 CA 00057                                                   3


conducting gymnastics activities. There are no allegations of any sexual misconduct

against appellees.

       {¶5}   On November 20, 2020, appellant Felisha Waltz, as legal guardian of Abeka

Fouts, filed a complaint under a separate case number, alleging similar conduct and

causes of action against appellees. In the second case, appellant Waltz filed a second

amended complaint, adding appellant Courtney Hawk, as legal guardian of Samantha

Hawk, as a plaintiff in the case.

       {¶6}   Appellees filed answers in each of the cases, denying the allegations

against them, and arguing appellants filed their cases as a way to seek revenge on

appellees. Specifically, appellees argue that four of the five appellant gymnasts were

asked to leave Diva due to inappropriate conduct, such as harassing other gymnasts and

disobeying coaches.

       {¶7}   Appellees filed a motion to consolidate the cases in February of 2021.

Appellants did not oppose the motion. Accordingly, the trial court consolidated the cases

on February 19, 2021.

       {¶8}   Appellees filed a motion for summary judgment on October 29, 2021.

Appellants filed a memorandum in opposition on November 29, 2021. Appellees filed a

reply brief on December 8, 2021. In their reply brief, appellees moved the trial court to

strike the affidavits filed with appellants’ memorandum in opposition because the

affidavits contradict the affiants’ deposition testimony.

       {¶9}   After appellees filed their motion for summary judgment, appellants filed a

motion to file a third amended complaint in order to delete and/or dismiss certain counts

of the complaint. The trial court granted appellants’ motion to file a third amended
Stark County, Case No. 2022 CA 00057                                                      4


complaint.   The third amended complaint deleted/dismissed the following cases of

actions: Count Four (intentional infliction of emotional distress), Count 5 (negligent

infliction of emotional distress) and Count 7 (loss of consortium).       Accordingly, the

remaining claims against appellees were negligence, negligent supervision, and “bodily

injury with mental anguish.”

       {¶10} The trial court issued a judgment entry on March 23, 2022, stating it was

granting appellees’ motion for summary judgment, and stating it would issue a final

judgment entry with the court’s findings and analysis. The trial court issued its final

judgment entry on April 5, 2022. First, the trial court granted appellees’ motion to strike

the affidavits submitted by appellants in response to appellees’ motion for summary

judgment. The trial court provided, in detail, how and why each of the affidavits conflicted

with the testimony each affiant gave during their deposition testimony. The trial court

stated it would not consider the affidavits when ruling on the motion for summary

judgment.

       {¶11} Next, the trial court granted appellees’ motion for summary judgment. The

court found: (1) the deposition testimony of appellants contradicts their claims that they

suffered physical injury, and appellants have provided no evidence that they suffered a

physical injury as a result of appellees’ conduct; (2) appellants’ claims are barred by the

Ohio Recreational Activity Doctrine because appellants accepted the risks inherent in the

sport by engaging in competitive gymnastics; and (3) appellants acknowledged the

inherent risk and expressly assumed the risk by signing “Release, Indemnification, and

Hold Harmless Agreements.”
Stark County, Case No. 2022 CA 00057                                                       5


       {¶12} Appellants appeal the April 5, 2022 judgment entry of the Stark County

Court of Common Pleas and assign the following as error:

       {¶13} “I. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT BY

FINIDNG THAT OHIO’S RECREATIONAL DOCTRINE BARS APPELLANTS’ CLAIMS.

       {¶14} “II. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

BY FINDING THAT THERE WAS NO EVIDENCE OF PHYSICAL INJURY CAUSED BY

APPELLEE.

       {¶15} “III. THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT

BY STRIKING THE APPELLANTS’ AFFIDAVITS.”

       {¶16} For ease of discussion, we will discuss appellants’ assignments of error out

of sequence.

                                                III.

       {¶17} In their third assignment of error, appellants contend the trial court

committed error in striking their affidavits. Appellants submitted affidavits of themselves

(mothers) and their daughters in response to appellees’ motion for summary judgment.

The trial court struck the affidavits, finding they conflicted with the affiants’ deposition

testimony.

       {¶18} Appellants first contend the trial court could not strike the affidavits because

the proper procedure was not followed, as appellees never filed a motion to strike.

However, in the reply brief dated December 8, 2021, appellees specifically state, “[t]he

contradictions, discrepancies, and self-serving intent behind these Affidavits warrants the

Affidavits of Macy McGuffin, Angela Campagna-McGuffin, Heaven Ward, Dawn Bagnola,
Stark County, Case No. 2022 CA 00057                                                         6


Jocelynn Benson, Shelly Benson, Abeka Fouts, Felisha Waltz, Samantha Hawk, and

Courtney Hawk be stricken from the record.”

       {¶19} Appellants also contend that since the issue was raised in a reply brief, they

did not have a “procedural mechanism” to respond. However, appellants did not attempt

to strike the allegedly improper portion of the reply brief, nor did they seek leave to file a

sur-reply. This Court has previously held that when an appellant does not attempt to

strike the allegedly improper portion of the brief or seek leave to file a sur-reply, appellant

waives any error.     Edwards v. Perry Twp. Board of Trustees, 5th Dist. Stark No.

2015CA00107, 2016-Ohio-5125; Carrico v. Bower Home Inspection, LLC, 5th Dist. Knox

No. 16CA21, 2017-Ohio-4057.

       {¶20} Appellants also contend this Court should review the trial court’s granting of

the motion to strike under a de novo review because the striking of the affidavits took

place within the summary judgment pleading process.               However, this Court has

consistently reviewed entries striking affidavits, including entries striking affidavits within

the summary judgment pleading process, under an abuse of discretion standard. Curtis

v. Schmid, 5th Dist. Delaware No. 07 CAE 11 0065, 2008-Ohio-5239; Campbell v. WEA

Belden, LLC, 5th Dist. Stark No. 2006CA00206, 2007-Ohio-1581; see also Pickens v.

Kroger Co., 10th Dist. Franklin No. 14AP-215, 2014-Ohio-4825.               Pursuant to our

established precedent, we review the trial court’s striking of the affidavits under an abuse

of discretion standard. In order to find an abuse of discretion, we must find that the trial

court’s decision was unreasonable, arbitrary, or unconscionable, and not merely an error

of law or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).
Stark County, Case No. 2022 CA 00057                                                       7


       {¶21} Affidavits that are inconsistent with earlier deposition testimony are subject

to being stricken. “An affidavit of a party opposing summary judgment that contradicts

former deposition testimony of that party may not, without sufficient explanation, create a

genuine issue of material fact to defeat the motion for summary judgment.” Byrd v. Smith,

110 Ohio St.3d 24, 2006-Ohio-3455, 850 N.E.2d 47. Further, “[w]hen determining the

effect of a party’s affidavit that appears to be inconsistent with the party’s deposition and

that is submitted either in support of or in opposition to a motion for summary judgment,

a trial court must consider whether the affidavit contradicts or merely supplements the

deposition.” Id.

       {¶22} The trial court provided a detailed description of how each of the affidavits

contradicts the affiant’s deposition testimony. Appellants contend the affidavits were

merely condensed versions of each affiant’s deposition testimony, and the affidavits did

not contradict the deposition testimony. This Court has reviewed each of the depositions

and affidavits at issue. We find the trial court did not abuse its discretion in determining

the affidavits contradict the depositions, and concur with the trial court’s analysis in

striking each of the affidavits.

       {¶23} In each of the affidavits of the appellant-daughters in this case, they averred

they were forced to do excessive conditioning as a form of punishment, and that such

conditioning hurt physically and emotionally, causing pain and injury.        However, the

testimony in each of their depositions is inconsistent with or contradictory to their

deposition testimony.

       {¶24} Macy McGuffin stated in her deposition that there was no part of the

conditioning at Diva she didn’t like, she did all the things she was asked to do, other than
Stark County, Case No. 2022 CA 00057                                                       8


being yelled at, she could not remember anything wrong or inappropriate before she fell

off the bars during a meet, she did not have panic attacks, and she was not treated for

physical injury. While she first mentioned a knee injury after doing frog jumps, she then

stated she did not feel pain in her knee after the frog jumps, she did not know which knee

hurt, and she could not remember if she told anyone about knee pain that subsequently

developed. Heaven Ward testified that the physical injuries she sustained while at Diva

were “just part of the sport,” her trauma involved people blaming her for “stuff [she] didn’t

do, the extra conditioning “hurt [my] feelings” and made her upset because she thought

she didn’t deserve it; and nothing with the coaching at Diva resulted in her being physically

hurt. Jocelynn Benson stated her injuries, like a sprained ankle and callouses were “just

normal things that happened in gymnastics,” her panic attacks and anxiety may have

been caused by the general pressure put on her because expectations were really high

and she was nervous she would not meet these expectations, and it was horrible for her

at Diva because she could not handle the pressure put on her and didn’t know what to

do. The only other physical injury Benson testified to was asthma attacks, which was a

pre-existing condition that she still has today. Abeka Fouts testified the injuries she

suffered at Diva consisted of callouses on her hands after several years of gymnastics,

and an injury she sustained when she fell off the balance beam when another gymnast

threw a dodgeball at her, and that she had a counselor for other issues, but never talked

or discussed anything about Diva with the counselor.            During Samantha Hawk’s

deposition testimony, there was no testimony that she received any injury from doing pull-

ups or frog jumps. Rather, she stated she sprained an ankle at practice and hurt her toe

on the bar, neither of which involved the coaches.
Stark County, Case No. 2022 CA 00057                                                    9


      {¶25} Similarly, each of the appellant-mothers’ affidavits alleged they had

personal knowledge that the excessive conditioning caused pain and injury to their

daughter. However, their deposition testimony is inconsistent with or contradicts these

averments.

      {¶26} Courtney Hawk stated she never observed any conditioning used as

punishment, and her daughter never received treatment for any injuries sustained at Diva.

Felisha Waltz testified her daughter was “mentally tortured.” When asked about physical

injuries, Waltz stated she believed excessive exercises could be torture, but that she

never observed any of the excessive exercises. Waltz testified that, in the time she spent

in the gym, she never observed anything improper regarding her daughter by the

coaches, and the issue her daughter has that was caused by the coaches at Diva is that

her daughter “struggled with trusting adults.” Shelly Benson testified her daughter had

anxiety prior to enrolling at Diva, and she never had any hesitation leaving her daughter

at Diva, even though she saw other girls there crying. Benson stated she never observed

any inappropriate disciplining of her daughter by the coaches at Diva. The only physical

injury Benson noted was when her daughter sprained her ankle during a vault. Dawn

Bagnola, who attended practice regularly, testified she had no complaints while she was

there about the way the coaches were treating her daughter, she never observed the

coaches treat her daughter badly while she was there, and other than her ankle and knee

injury (incurred on a landing off the balance beam), her daughter did not injure any other

part of her body while at Diva. When asked what conduct of Seefried constituted “torture,”

Bagnola stated, “it was just a mental game with him.” Angela Campagna-McGuffin

testified she did not witness any of the incidents of extra conditioning, and the physical
Stark County, Case No. 2022 CA 00057                                                        10


injuries Macy sustained consisted of an injury to her wrist and a sore back after she fell

at a meet.

       {¶27} We find the trial court did not abuse its discretion in striking the affidavits of

appellant-mothers and appellant-daughters; and in finding appellants could not rely on

these affidavits to create a genuine issue of material fact. Appellants’ third assignment

of error is overruled.

                                   Summary Judgment Standard

       {¶28} Civil Rule 56 states, in pertinent part:

       Summary judgment shall be rendered forthwith if the pleadings,

       depositions, answers to interrogatories, written admissions, affidavits,

       transcripts of evidence, and written stipulations of fact, if any, timely filed in

       the action, show that there is no genuine issue of material fact and that the

       moving party is entitled to judgment as a matter of law. No evidence or

       stipulation may be considered except as stated in this rule. A summary

       judgment shall not be rendered unless it appears from the evidence or

       stipulation, and only from the evidence or stipulation, that reasonable minds

       can come to but one conclusion and that conclusion is adverse to the party

       against whom the motion for summary judgment is made, that party being

       entitled to have the evidence or stipulation construed most strongly in the

       party’s favor. A summary judgment, interlocutory in character, may be

       rendered on the issue of liability alone although there is a genuine issue as

       to the amount of damages.
Stark County, Case No. 2022 CA 00057                                                        11


         {¶29} A trial court should not enter summary judgment if it appears a material fact

is genuinely disputed, nor if, construing the allegations most favorably towards the non-

moving party, reasonable minds could draw different conclusions from the undisputed

facts. Hounshell v. Am. States Ins. Co., 67 Ohio St.2d 427, 424 N.E.2d 311 (1981). The

court may not resolve any ambiguities in the evidence presented. Inland Refuse Transfer

Co. v. Browning-Ferris Inds. Of Ohio, Inc., 15 Ohio St.3d 321, 474 N.E.2d 271 (1984). A

fact is material if it affects the outcome of the case under the applicable substantive law.

Russell v. Interim Personnel, Inc., 135 Ohio App.3d 301, 733 N.E.2d 1186 (6th Dist.

1999).

         {¶30} When reviewing a trial court’s decision to grant summary judgment, an

appellate court applies the same standard used by the trial court. Smiddy v. The Wedding

Party, Inc., 30 Ohio St.3d 35, 506 N.E.2d 212 (1987). This means we review the matter

de novo. Doe v. Shaffer, 90 Ohio St.3d 388, 2000-Ohio-186, 738 N.E.2d 1243.

                                                   I.

         {¶31} In their first assignment of error, appellants contend the trial court committed

error in determining the express and implied assumption of risk doctrines applied to bar

appellants’ claims.

         {¶32} Three standards are used to permit recovery for injuries received during

sports and recreation activities: (1) intentional tort; (2) willful or reckless misconduct, and

(3) negligence. Marchetti v. Kalish, 53 Ohio St.3d 95, 559 N.E.2d 699 (1990). In this

case, appellants do not allege an intentional tort or willful or reckless misconduct.

         {¶33} In order to establish a cause of action for negligence, a plaintiff must

demonstrate: (1) the defendant owed a duty of care to the plaintiff; (2) the defendant
Stark County, Case No. 2022 CA 00057                                                      12


breached that duty; (3) and the plaintiff suffered injury proximately caused by the

defendant’s breach of duty. Mussivand v. David, 45 Ohio St.3d 314, 544 N.E.2d 265

(1989). However, when a defendant shows the plaintiff assumed the risk of injury through

participating in an inherently dangerous activity, the duty of care is eliminated. Gallagher

v. Cleveland Browns Football Co., 74 Ohio St.3d 427, 1996-Ohio-320, 659 N.E.2d 1232

(1996).

       {¶34} It is well-settled that Ohio law recognizes three separate types of the

defense of assumption of the risk: express, primary, and implied. Gentry v. Craycraft,

101 Ohio St.3d 141, 2004-Ohio-379, 802 N.E.2d 1116 (2004).          Each of these types of

assumption of risk provides an independent defense to a negligence claim. Id.

                                 Primary Assumption of the Risk

       {¶35} Primary assumption of the risk is a defense of extraordinary strength

because it essentially means “that no duty was owed by the defendant to protect the

plaintiff from that specific risk,” so a “court must proceed with caution when contemplating

whether primary assumption of the risk completely bars a plaintiff’s recovery.” Gallagher

v. Cleveland Browns Football Co., 74 Ohio St.3d 427, 1996-Ohio-320, 659 N.E.2d 1232

(1996). A successful primary assumption of the risk defense means that the duty element

of negligence is not established as a matter of law. Id. Thus, the defense prevents the

plaintiff from making a prima facie case of negligence. Id. The applicability of the primary-

assumption-of-the-risk defense presents an issue of law for the court to decide. Id.

       {¶36} “When individuals engage in recreational or sports activities, they assume

the ordinary risks of the activity and cannot recover for any injury unless it can be shown
Stark County, Case No. 2022 CA 00057                                                        13


that the other participant’s actions were either reckless or intentional.” Marchetti v. Kalish,

53 Ohio St.3d 95, 559 N.E.2d 699 (1990).

       {¶37} The primary assumption of risk doctrine defense relieves a recreation

provider from any duty to eliminate the risks that are inherent in the activity, because such

risks cannot be eliminated.       Simmons v. Quarry Golf Club, 5th Dist. Stark Nos.

2015CA00143, 2015CA00148, 2016-Ohio-525. “The types of risks associated with [an]

activity are those that are foreseeable and customary risks of the * * * recreational

activity.” Pope v. Willey, 12th Dist. Clermont No. CA2004-10-077, 2005-Ohio-4744.

       {¶38} The test for applying the doctrine of primary assumption of the risk to

recreational activities and sporting events requires: (1) the danger is ordinary to the game;

(2) it is common knowledge the danger exists; and (3) the injury occurs as a result of the

danger during the course of the game. Simmons v. Quarry Golf Club, 5th Dist. Stark Nos.

2015CA00143, 2015CA00148, 2016-Ohio-525. “The nature of the sporting activity is

highly relevant in defining the duty of care owed by a particular defendant:             what

constitutes an unreasonable risk, under the circumstances, of a sporting event must be

delineated with reference to the way the particular game is played, i.e., the rules and

customs that shape the participant’s idea of foreseeable conduct in the course of the

game.” Harting v. Dayton Dragons Professional Baseball Club, LLC, 171 Ohio App.3d

319, 2007-Ohio-2100, 870 N.E.2d 766 (2nd Dist. Montgomery), quoting Thompson v.

McNeill, 53 Ohio St.3d 102, 559 N.E.2d 705 (1990).

       {¶39} Appellants contend the trial court committed error in applying the primary

assumption of the risk doctrine to bar their claims in this case because the activities they

cited in their depositions (100 butt scoots, frog jumps, hanging on the bars, excessive
Stark County, Case No. 2022 CA 00057                                                      14


conditioning) is not ordinary and inherent to the sport. Appellants cite this Court’s case

of Simmons v. Quarry Golf Club in support of their argument. 5th Dist. Stark Nos.

2015CA00143, 2015CA00148, 2016-Ohio-525. In Simmons, we held that falling into a

large, uncovered drain hole is not one of the foreseeable or inherent risks of the game of

golf, nor is it a danger ordinary to or which commonly exists in the game of golf.       We

noted that while a golfer could foresee a rabbit hole may be on the golf course, a golfer

could not foresee an uncovered drain. Id.

       {¶40} However, in this case, unlike in Simmons, the exercises, drills, and

conditioning alleged by appellants were normal, routine, and customary during high-level

competitive gymnastics training.      Seefried and Ford described conditioning that is

essential to gymnastics, specifically frog jumps and butt scoots, for core, upper body, and

leg strength. Samantha Hawk testified the Level 6 and higher gymnasts regularly did

three sets of 25 pull-ups as part of conditioning. Courtney Hawk stated her daughter had

“rips” on her hands when she first started competitive gymnastics. Jocelynn Benson

testified that, at her current gym that she likes, they spend thirty to forty minutes each

gymnastics training session conditioning, including doing leg workouts, squats, lunges,

push-ups, plank holds, v-ups, running suicides, and running endurance routines. Macy

McGuffin testified they sometimes did frog jumps as part of their daily conditioning, usually

two sets of 25, and she had no trouble doing 100 of them. Brandi Vetrone stated that she

observed the gymnasts doing butt scoots most days during conditioning. The gymnasts

described their physical injuries such as callouses, “rips” in hands, ankle injuries, muscle

soreness, and knee pain, as being “part of the sport.” A reasonable participant in high-

level competitive gymnastics would expect to encounter these risks or hazards.
Stark County, Case No. 2022 CA 00057                                                        15


        {¶41} Appellants argue that, because the excessive conditioning is a violation of

the Safe Sport Policy of the USAG, the assumption of the risk doctrine does not apply.

Appellants cite the affidavit of their expert Michael Jacki (“Jacki”), which states that

appellees “engaged in numerous violations of the USAG Safe Sport Policy resulting in

abusive behavior towards gymnasts” and the “conduct is not inherent in gymnastic

activities.”

        {¶42} We first note that not every violation of a sport’s rules meets the negligence

standard, and the focus for what constitutes an unreasonable risk of harm under the

circumstances involves the examination of both the “rules and customs” associated with

the sport that shape the participants’ ideas of foreseeable conduct. Thompson v. McNeill,

53 Ohio St.3d 102, 559 N.E.2d 705 (1990) (emphasis added); see also Kumar v.

Sevastos, 8th Dist. Cuyahoga No. 109795, 2021-Ohio-1885 (“violation of safety rule, by

itself, is an insufficient basis by which to attach liability”); Brown v. Harris, 2nd Dist.

Montgomery No. 27069, 2017-Ohio-2607 (“it is clear that some actions which are outside

of the rules or customs of the sport do not create an unreasonable risk of harm”); Kalan

v. Fox, 187 Ohio App.3d 687, 2010-Ohio-2951, 933 N.E.2d 337 (11th Dist. Geauga)

(“even if physical conduct violates a rule of sport, and could potentially subject the violator

to internal sanctions prescribed by the sport itself * * * rule infractions, deliberate or

unintentional, are almost inevitable * * *).

        {¶43} Further, Felisha Waltz, Dawn Bagnola, and Angela Campagna-McGuffin

testified they reported Diva and Seefried to USAG. On June 30, 2020, USAG sent a letter

to Seefried stating they “received a report alleging violations of USA Gymnastics Safe

Sport policy regarding verbal/emotional misconduct and bullying behaviors.” (Deposition
Stark County, Case No. 2022 CA 00057                                                         16


of Seefried, Exhibit 1 to Affidavit of Donald McPherson).        In the letter, USAG stated it

was ending the informal inquiry, not filing a formal complaint on the safe sport matter, and

was administratively closing the matter.

        {¶44} The fact that appellants submitted an expert affidavit opining that appellees

engaged in violations of the Safe Sport Policy and that their conduct is “not inherent” in

gymnastics activities does not create a genuine issue of material fact in this case. Jacki

states in the affidavit attached to his report that he reviewed and relied upon, for the

opinions stated in the affidavit, “the affidavits of the plaintiffs, and their mothers,” and the

depositions of Ford, Seefried, Jose Alvarez, Brian Strickmaker, and Brandi Vetrone. Jacki

did not review the depositions of either the appellant-mothers or the appellant-daughters

in order to form the opinions in the affidavit. He did review the affidavits of appellants;

however, as detailed above, these affidavits were inconsistent and/or conflicted with the

depositions of appellants, specifically with regards to the types of injuries suffered and as

to what the appellant-mothers actually witnessed. “It is well-established that a court may

disregard conclusory allegations in an affidavit unsupported by factual material in the

record.” H&H Properties v. Hodkinson, 10th Dist. Franklin No. 10AP-117, 2010-Ohio-

5439.

        {¶45} We find the trial court did not commit error by holding the primary

assumption of the risk doctrine applies to bar appellants’ negligence claims against

appellees.

                                  Express Assumption of the Risk

        {¶46} Appellants argue the trial court committed error in applying the express

assumption of the risk doctrine to bar their claims because the release the parents signed
Stark County, Case No. 2022 CA 00057                                                          17


only covers “inherent” risks, and the risks in this case are not inherent to gymnastics;

further, that the release failed to identify the precise activity which resulted in injury.

       {¶47} Each      appellant-mother      signed     a   document      entitled    “Release,

Indemnification, and Hold Harmless Agreement” (“Release”) prior to any of the incidents

alleged in the complaint. Each appellant-mother in this case admitted in their deposition

to signing the Release when registering their appellant-daughter for gymnastics at Diva.

Angela Campagna-McGuffin signed the release on June 7, 2016, Dawn Bagnola signed

the Release on June 3, 2017, Shelly Benson signed the Release on April 27, 2017,

Felisha Waltz signed the Release on June 2, 2017, and Courtney Hawk signed the

Release on July 13, 2019.

       {¶48} The Release states as follows:

       * * * I hereby agree to release and discharge from liability arising from

       negligence DIVA GYMNASTICS ACADEMY, INC. and its owners, directors,

       officers, employees, agents, volunteers, participants, and all other persons

       or entities acting for them (hereinafter collectively referred to as

       “Releasees”) on behalf of myself and my children * * *, and also agree as

       follows:

       1. I acknowledge that GYMNASTICS involves known and unanticipated

       risks which could result in physical or emotional injury * * * risks include, but

       are not limited to, gymnastics, tumbling, cheering, high bars, low bars, beam

       training activities, exhibitions, demos and open gym, resulting in injuries and

       other medical conditions from physical activity; and damaged clothing or

       other property. I understand such risks simply cannot be eliminated, despite
Stark County, Case No. 2022 CA 00057                                                      18


      the use of safety equipment, without jeopardizing the essential qualities of

      the activity.

      2. I expressly accept and assume all of the risks inherent in this activity or

      that might have been caused by the negligence of the Releasees. My

      participation in this activity is purely voluntary and I elect to participate

      despite the risks. In addition, if at any time I believe that event conditions

      are unsafe or that I am unable to participate due to physical or mental

      conditions, then I will immediately discontinue participation.

      3. I hereby voluntarily release, forever discharge, and agree to indemnify

      and hold harmless Releasees from any and all claims, demands, or causes

      of action which are in any way connected with my participation in this

      activity, or my use of their equipment or facilities, arising from negligence.

      This release does not apply to claims arising from intentional conduct. * * *

      By signing this document, I agree that if I am hurt or my property is

      damaged during my participation in this activity, then I may be found

      by a court of law to have waived my rights to maintain a lawsuit against

      the parties being released on the basis of any claim for negligence.

      I have had sufficient time to read this entire document and, should I choose

      to do so, consult with legal counsel prior to signing. Also, I understand that

      this activity might not be made available to me or that the cost to engage in

      this activity would be significantly greater if I were to choose not to sign this

      release, and agree that the opportunity to participate at the stated cost in
Stark County, Case No. 2022 CA 00057                                                        19


       return for the execution of this release is a reasonable bargain. I have read

       and understood this document and I agree to be bound by its terms.

       PARENT OR GUARDIAN ADDITIONAL AGREEMENT

       In consideration of [minor’s name] being permitted to participate in this

       activity, I further agree to indemnify and hold harmless Releasees from any

       claims alleging negligence which are brought or on behalf of minor or are in

       any way connected with such participation by [minor].

       {¶49} Express assumption of the risk is a separate and independent bar to

recovery from the doctrine of primary assumption of the risk. Hague v. Summit Acres

Skilled Nursing & Rehabilitation, 7th Dist. Noble No. 09 NO 364, 2010-Ohio-6404.

       {¶50} Valid exculpatory clauses or releases constitute express assumption of risk,

and is the same as waiving the right to recover. Anderson v. Ceccardi, 6 Ohio St.3d 110,

451 N.E.2d 780 (1983). A participant in a recreational activity is free to contract with the

proprietor of such activity to relieve the proprietor of responsibility for damages or injuries

to the participant caused by negligence, except when it is caused by wanton or willful

misconduct.    Lamb v. University Hospitals Health Care Enterprises, Inc., 8th Dist.

Cuyahoga No. 73144, 1998 WL 474183. Appellants do not allege wanton or willful

misconduct in this case. Parents have the authority to bind their minor children to

exculpatory agreements in favor of sponsors of sports activities where the cause of action

sounds in negligence. Zivich v. Mentor Soccer Club, Inc., 82 Ohio St.3d 367, 1998-Ohio-

389, 696 N.E.2d 210 (1998).

       {¶51} For express assumption of the risk to operate as a bar to recovery, the party

waiving his or her right to recover must make a conscious choice to accept the
Stark County, Case No. 2022 CA 00057                                                       20


consequences of the other party’s negligence. Lamb v. University Hospitals Health Care

Enterprises, Inc., 8th Dist. Cuyahoga No. 73144, 1998 WL 474183. The waiver must be

clear and unequivocal. Id. Releases from liability are narrowly construed; however,

courts routinely apply such releases to bar future tort liability as long as the intent of the

parties, with regard to exactly what kind of liability and what persons and/or entities are

being released, is stated in clear and unambiguous terms. Glaspell v. Ohio Edison Co.,

29 Ohio St.3d 44, 505 N.E.2d 264 (1987); Hague v. Summit Acres Skilled Nursing &

Rehabilitation, 7th Dist. Noble No. 09 NO 364, 2010-Ohio-6404.

       {¶52} In this case, the Release clearly specified the kind of liability released, as

the Release contains the word “negligence” multiple times. It also clearly specifies the

persons and/or entities being released (Diva, its owners, directors, officers, employees,

agents, volunteers, participants, and all other persons or entities acting for them). The

language contained in the Release is sufficiently clear and unambiguous such that the

express assumption of the risk defense bars recovery. See Geczi v. Lifetime Fitness,

10th Dist. Franklin No. 11AP-950, 2012-Ohio-2948 (use of word “negligence” and parties

being released sufficient for express assumption of risk); Goss v. USA Cycling, 8th Dist.

Cuyahoga No. 111084, 2022-Ohio-2500 (use of words “release” and “negligence”

sufficient for express assumption of risk); Grange Mut. Cas. Co. v. Buckeye Lake Marina,

Inc., 5th Dist. Fairfield No. 2011-CA-00027, 2011-Ohio-6465.

       {¶53} Appellants contend since the word “conditioning” does not appear in the

Release, their claims are not barred. However, appellants expressly assumed the risk

for “gymnastics, tumbling, cheering, high bars, low bars, beam training, activities,

exhibitions, demos and open gym.” Further, the language in the Release states that “risks
Stark County, Case No. 2022 CA 00057                                                       21


include, but are not limited to,” the list above. In the second paragraph of the Release,

appellants expressly “assume[d] all of the risk inherent in this activity.” By signing the

Release, appellants acknowledged gymnastics involves “known and unanticipated risks

which could result in physical or emotional injury.”

       {¶54} Appellants additionally argue they did not expressly assume liability

because the risks suffered by appellants during “excessive conditioning” are not inherent

risks within the sport of gymnastics. As noted above, the Release specifically includes

“known and unanticipated risks,” including risks that “could result in physical or emotional

injury.” Further, as detailed above, the exercises, drills, and conditioning alleged by

appellants were normal, routine, and customary during high-level competitive gymnastics

training.

       {¶55} We find the language contained in the Release is sufficiently clear and

unambiguous. Appellants expressly assumed the risks they describe in their depositions.

Accordingly, the express assumption of the risk defense is a separate and independent

bar to recovery in this case.

       {¶56} Appellants’ first assignment of error is overruled.

                                                 II.

       {¶57} In their second assignment of error, appellants contend the trial court

committed error in granting summary judgment by finding there was no evidence of

physical injury caused by appellees. Appellants argue the trial court improperly focused

only on the lack of medical treatment in its analysis and that, even if appellants received

no medical treatment for their injuries, they could still produce evidence of physical injury.
Stark County, Case No. 2022 CA 00057                                                       22


       {¶58} As an alternative and independent basis for granting summary judgment,

the trial court found appellants could not meet the third part of the negligence test, i.e.,

that appellants suffered injury proximately caused by appellees’ breach of duty.

Appellants claim the trial court based its decision solely on the lack of medical treatment.

However, the trial court did not base its decision solely on the lack of medical treatment

of appellants; rather, the trial court based its decision on lack of injury proximately caused

by appellees. The trial court specifically stated, “the deposition testimony of appellants

contradicts their claims that they suffered physical injury, and appellants have provided

no evidence that they suffered a physical injury as a result of appellees’ conduct.”

       {¶59} Appellants argue a plaintiff can recover damages for emotional distress and

mental anguish associated with a contemporaneous physical injury. However, the cases

cited by appellants in support of this argument are cases where the claim at issue was

negligent infliction of emotional distress, not ordinary negligence. Paugh v. Hanks, 6 Ohio

St.3d 72, 451 N.E.2d 759 (1983) (“a cause of action may be stated for negligent infliction

of serious emotional distress without the manifestation of a resulting physical injury” if the

emotional injuries are severe, debilitating, and reasonably foreseeable); Heiner v.

Moretuzzo, 73 Ohio St.3d 80, 1995-Ohio-65, 652 N.E.2d 664 (Ohio does not recognize a

claim for negligent infliction of emotional distress where the distress is caused by the

plaintiff’s fear of a non-existent physical peril); Loudin v. Radiology & Imaging Services,

Inc., 128 Ohio St.3d 555, 2011-Ohio-1817 (courts have allowed recovery for emotional

distress accompanied by injury); see also C.R. Withem Enterprises v. Maley, 5th Dist.

Fairfield No. 01 CA 54, 2002-Ohio-5056 (affirming trial court’s determination that
Stark County, Case No. 2022 CA 00057                                                         23


compensatory damages for mental anguish must accompany a physical injury and must

stem from a negligent act).

       {¶60} In a negligent infliction of emotional distress claim, a plaintiff can recover for

negligently inflicted emotional and psychiatric injuries accompanied by contemporaneous

physical injury, and may include damages for mental anguish, emotional distress, anxiety,

grief, or loss. Binns v. Fredendall, 32 Ohio St.3d 244, 513 N.E.2d 278 (1987). Negligent

infliction of emotional distress is a separate and distinct cause of action, requiring different

elements than an ordinary negligence claim. In their third amended complaint, appellants

deleted/dismissed their claims of intentional and negligent infliction of emotional distress.

During their depositions, the harm described by appellants included struggling to trust

adults, general pressure, nervousness from high expectations, being pushed past their

limit, anxiety, treating them with disrespect, being “too much,” and crying. Appellant-

daughters did not identify any physical injury that was proximately caused by appellees’

conduct. Rather, the physical injuries they described were legitimate sporting injuries

inherent to high-level gymnastics training, and were not caused by appellees’ conduct.

Appellant-mothers did not witness any physical injuries proximately caused by appellees’

conduct.

       {¶61} Appellants contend Jacki’s affidavit is sufficient to create a genuine issue of

material fact as to physical injury caused by appellees’ conduct because Jacki opines

that, “as a direct and proximate result of this failure by the Defendants to comply and

oversee, the Plaintiffs * * * were subjected to unreasonable and unnecessary over-

conditioning that would cause girls their age physical discomfort as well as unnecessary

injury and emotional distress.” However, as detailed above, Jacki did not review the
Stark County, Case No. 2022 CA 00057                                                     24


depositions of appellants in rendering his opinion. He only reviewed appellants’ affidavits,

which contained contradictory information about the injuries appellants’ claimed in their

affidavits.

       {¶62} We find the trial court did not commit error in determining appellants could

not meet the third part of the negligence test, i.e., that appellants suffered injury

proximately caused by appellees’ breach of duty. Appellants’ second assignment of error

is overruled.

       {¶63} Based on the foregoing, appellants’ assignments of error are overruled.

       {¶64} The April 5, 2022 judgment entry of the Stark County Court of Common

Pleas is affirmed.

By Gwin, P.J.,

Wise, John, J., and

Baldwin, J., concur